 640DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent Union had participated with Knowlton Construction Com-pany in an unlawful agreement, understanding, or practice that re-quired applicants for employment with the Company who were notmembers of the Respondent to obtain referrals from the Respondentas a condition of employment; and (2) pursuant thereto, the Respond-ent had caused the Company to refuse to employ two individuals. TheBoard ordered the Respondent to cease and desist from such conductwith respect to that Company or any other employer over whom theBoard would assert jurisdiction.Thereafter, the Supreme Court of the United States declared thatwhere the Board found that a union had engaged in this kind of un-lawful conduct against the employees of one employer, it was im-proper, without proof of violations against employees of any otheremployer, to order the union to cease and desist from such conductwith respect to "any other employer." 1Accordingly, we herebyamend our Order in this case by deleting the phrase "or any other em-ployer over whom the Board would assert jurisdiction" from para-graphs a (1) and (2) thereof, and amend the notice which paragraphb(4) requires the Respondent to post by deleting the phrase "or anyother employer over whom the Board would assert jurisdiction" fromthe first two paragraphs thereof.MEMBERS JENKINS and KIMBALL took no part intheconsiderationofthe above Supplemental Decision and Amended Order.1Communications Workers ofAmerica, AFL-CIO and LocalNo. 4372 v. N.L.R.B.,392U.S. 479.American Advertising DistributorsandCharles Edward FlemingCircular Distributors Union,Local B.B. 5, International Alli-ance of Bill Posters, Billers and Distributors of the UnitedStates and Canada, AFL-CIOandPaul D. Gamble.Cases Nos.7-CA-2458 and 7-CB-636. November 4, 1960DECISION AND ORDEROn April 29,1960, Trial Examiner John C. Fischer issued his Inter-mediate Report in the above-entitled proceedings, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent Com-pany filed exceptions to the Intermediate Report and a supportingbrief.129 NLRB No. 60. AMERICAN ADVERTISING DISTRIBUTORS641Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-lnember panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has considered the entire record in this case, includingthe Intermediate Report, the exceptions, and the brief, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer except as modified herein.'In his recommendations, the Trial Examiner does not clearly statethe affirmative steps the Respondents shall be required to take toremedy the discriminatory pay scale which granted union employees21/2 cents more per hour than nonunion employees.We shall providethat the Respondents make whole the nonunion employees employedduring the period in question for any loss of pay they may have suf-fered by reason of the Respondent Company's failure to pay them onthe same wage scale as it did its union employees.The charge inCase No. 7-CB-636 against the Respondent Union was filed subse-quent to the filing and service of the charge in Case No. 7-CA-2458against the Respondent Company.For this reason, the liabilityperiods of the two Respondents are not the same. The Company'sliability shall be for the period beginning 6 months prior to the filingand service of the charge in Case No. 7-CA-2458, and the liability ofthe Respondent Union shall be for period beginning 6 months prior tothe filing and service of the original charge in Case No. 7-CB-636.To the extent that these varying liability periods coincide, the two Re-spondents shall be jointly and severally liable.We shall also order, as recommended by the Trial Examiner, thatall employees be reimbursed for all dues, initiation fees, and assess-ments paid in order to maintain their employment. In light of thenature of the violations, we rely not only upon those cases cited by theTrial Examiner, but also uponVirginia Electric and Power Companyv.N.L.R.B.,319 U.S. 533.2As in the case of the Respondents' liabilityfor remedying the discriminatory pay scale, the liability of each Re-spondent for reimbursement of dues, initiation fees, and other assess-ments shall be for the period beginning 6 months prior to the filingand service of the charge on that Respondent, and to the extent thatthese liability periods coincide the Respondents shall be jointly andseverally liable for such reimbursement.:'The TrialExaminer found,inter alga,thatthe parties had a contractand arrangementconstituting the Unionas "the exclusive source" ofemployees for the Company.Whilethe evidencedoes support all other findings by the TrialExaminer,the record does notindicatethat the Union was the exclusive source of employees. Accordingly, we do notadopt theTrial Examiner's findingsin thisregard.2Member Jenkins relies only onVirginia Electric and PowerCompany v. N L R B ,319 U S 533, but not on the othercases reliedon by the TrialExaminer in applyingthe remedy.586439-61-vol. 129-42 642DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERUpon the entire record in these cases, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. Respondent American Advertising Distributors, Detroit, Michi-gan, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Maintaining, enforcing, or giving any effect to any agreement,understanding, or practice with Circular Distributors Union, LocalB.B. 5, or any other labor organization, which requires membership inCircular Distributors Union, Local B.B. 5, or any other labor or-ganization as a condition of employment, except as authorized in theproviso to Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.(b)Encouraging membership in Circular Distributors Union,Local B.B. 5, or any other labor organization of its employees, by dis-criminating in regard to hire or tenure of employment or any term orcondition of employment, except to the extent permitted by the provisoto Section 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights guraanteed in Section 7 ofthe Act, except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a con-dition of employment, as authorized in Section 8 (a) (3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Act of1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a) In the manner and to the extent set forth in our Decision herein,make whole its employees for any loss of pay they may have sufferedas the result of the discrimination against them.(b)Reimburse all distributors and distributor apprentices em-ployed, for moneys illegally exacted from them in the manner and tothe extent set forth in the section of the Trial Examiner's Intermedi-ate Report entitled "The Remedy" and our Decision herein.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, and allother records necessary to compute the amount of backpay due the em-ployees and the moneys illegally exacted from them. AMERICAN ADVERTISING DISTRIBUTORS643(d)Post at its office copies of the notice attached hereto marked"Appendix A." 3 Copies of said notice, to be furnished by the Re-gional Director for the Seventh Region (Detroit, Michigan), shall,after being duly signed by Respondent Company's representative, beposted by Respondent Company immediately upon receipt thereof,and be maintained by it for a period of 60 consecutive days thereafter,in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by Respond-ent Company to insure that said notices are not altered, defaced, orcovered by any other material.(e)Post at the same places and under the same conditions as setforth in paragraph lettered (d), above,and as soonas they are for-warded by the Regional Director, copies of Respondent Union's noticemarked "Appendix B."(f)Notify the Regional Director for the Seventh Region, in writ-ing, within 10 days from the date of this Order, what steps it has takento comply herewith.B. Respondent Circular Distributors Union, Local B.B. 5, its offi-cers, representatives, agents, successors,and assigns, shall:1.Cease and desist from :(a)Maintaining, enforcing, or giving any effect to any agreement,understanding, or practice with American Advertising Distributors,or any other employer over whom the Board wouldassertjurisdiction,which requires membership in it or any of its subordinate units as acondition of employment, except as authorized by the proviso to Sec-tion 8(a) (3) of the Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.(b)Causing or attempting to cause Respondent Company, or anyother employer over whom the Board would assert jurisdiction, to dis-criminate against employees or applicants for employment in violationof Section 8(a) (3) of the Act.(c) In any other manner, restraining or coercing employees of, orapplicants for employment with, the Respondent Company, or anyother employer over whom the Board would assert jurisdiction, in theexercise of the rights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 644DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a) Jointly and severally with Respondent Company make wholethe employees of Respondent Company for any loss they may havesuffered in their wages as a result of the discrimination against them inthe manner set forth in our Decision herein.(b) Jointly and severally with Respondent Company reimburse alldistributors and distributor apprentices employed by the RespondentCompany, for moneys illegally exacted from them in the manner andto the extent set forth in the section of the Trial Examiner's Inter-mediate Report entitled "The Remedy" and in our Decision herein.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying; all dues, initiation fees, assess-ment fees, and other records necessary to compute the moneys illegallyexacted from employees of Respondent Company.(d)Post at its office and meeting hall in Detroit, Michigan, copiesof the notice attached hereto marked "Appendix B." 4 Copies of saidnotice, to be furnished by the Regional Director for the Seventh Re-gion, shall, after being duly signed by the Respondent Union's repre-sentative, be posted immediately upon receipt thereof, and be main-tained by Respondent Union for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to members arecustomarily posted.Reasonable steps shall be taken by RespondentUnion to insure that said notices are not altered, defaced, or coveredby any other material.(e)Mail to the Regional Director signed copies of Appendix B, forposting by Respondent Company as provided above herein. Copies ofsaid notice, to be furnished by said Regional Director, shall, afterbeing signed by Respondent Local B.B. 5's representative be forthwithreturned to the Regional Director for such posting.(f)Notify the Regional Director for the Seventh Region, in writ-ing, within 10 days from the date of this Order, what steps it has takento comply herewith.* See footnote 3,supraAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that : AMERICAN ADVERTISING DISTRIBUTORS645WE WILL NOT maintain, perform, or enforce with Circular Dis-tributorsUnion, Local B.B. 5, International Alliance of BillPosters, Billers and Distributors of the United States and Can-ada, AFL-CIO, or any other labor organization, any agreement,understanding, or practice which requires membership in CircularDistributors Union, Local B.B. 5, International Alliance of BillPosters, Billers and Distributors of the United States and Canada,AFL-CIO, or any other labor organization, as a condition ofemployment, except as authorized in the proviso to Section8(a) (3) of the Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.WE WILL NOT encourage membership in Circular DistributorsUnion, Local B.B. 5, International Alliance of Bill Posters,Billers and Distributors of the United States and Canada, AFL-CIO, or in any other labor organization, by discriminating inregard to hire or tenure of employment or any term or conditionof employment, except to the extent permitted by the proviso toSection 8 (a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the rights guaranteedthem in Section 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Sec-tion 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.WE WILL reimburse all our distributors and distributor appren-tices at our Detroit, Michigan, office for all dues, initiation fees,and assessments they were unlawfully required to pay to CircularDistributors Union, Local B.B. 5, International Alliance of BillPosters, Billers and Distributors of the United States and Can-ada, AFL-CIO, as a result of the unlawful provisions in our con-tracts with the aforementioned labor organization and our prac-tices under these contracts.WE WILL make whole all employees for any loss of pay sufferedby them as a result of the discrimination practiced against them.All our employees are free to become or remain, or to refrain frombecoming or remaining, members in good standing of Circular Dis-tributors Union, Local B.B. 5, International Alliance of Bill Posters,Billers and Distributors of the United States and Canada, AFL-CIO,or any of its subordinate district councils or local unions or any otherlabor organization, except to the extent that this right may be affected 646DECISIONSOF NATIONALLABOR RELATIONS BOARDby an agreement in conformity with Section 8(a) (3) of the NationalLabor Relations Act, as modified by the Labor-Management Report-ing and Disclosure Act of 1959.AMERICAN ADVERTISING DISTRIBUTORS,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemustremain posted for 60 days from the date hereof,and must not be altered, defaced,or coveredby any othermaterial.APPENDIX BNOTICE TO ALL MEMBERS OF CIRCULAR DISTRIBUTORSUNION, LOCALB.B. 5, INTERNATIONALALLIANCEOF BILL POSTERS,BILLERS ANDDISTRIBUTORS OF THEUNITEDSTATES ANDCANADA, AFL-CIO, ANDTO ALLEMPLOYEESOF, AND APPLICANTS FOR EMPLOYMENT WITH,AMERICANADVERTISING DISTRIBUTORSPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT maintain, perform, or enforce with AmericanAdvertising Distributors, or any other employer over whom theBoard will assert jurisdiction, any agreement, understanding,or practice which requires membership in our labor organizationas a condition of employment except as authorized in the pro-viso to Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL NOT cause or attempt to cause American AdvertisingDistributors, or any other employer over whom the Board willassert jurisdiction, to discriminate against employees or appli-cants for employment in violation of Section 8(a) (3) of the Act.WE WILL NOT in any other manner restrain or coerce employeesor applicants for employment in the exercise of the rights guar-anteed in Section 7 of the Act, except to the extent that suchrights may be affected by an agreement requiring membershipin a labor organization as a condition of employment as author-ized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL reimburse all distributors and distributor apprenticesof American Advertising Distributors at its Detroit, Michigan,office for all dues, initiation fees, and assessments they were un-lawfully required to pay to us as a result of the illegal provisionsin our contracts with American Advertising Distributors, andour practices under these contracts. AMERICAN ADVERTISING DISTRIBUTORS647WE WILL make whole the employees of American AdvertisingDistributors for any loss of pay suffered by them as a result ofthe discrimination practiced against them.CIRCULAR DISTRIBUTORS UNION, LOCAL B.B. 5,INTERNATIONAL ALLIANCE OF BILL POSTERS,BILLERS AND DISTRIBUTORS OF THE UNITEDSTATES ANDCANADA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, orcovered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon separate charges, duly filed, the General Counsel of the National LaborRelations Board, for the Regional Director of the Seventh Region, issued a con-solidated complaint, dated September 30, 1959, against American AdvertisingDistributors and Circular Distributors Union, Local B.B. 5, InternationalAlliance ofBillPosters, Billers and Distributors of the United States and Canada, AFL-CIO(American Advertising Distributors),alleging that Respondents(Company andUnion) had engaged in certain unfair labor practices within the meaning of Section8(a)(1), (2), and (3), Section 8(b)(1)(A) and (2), and Section 2(6) and (7)of the Act, in that Respondents have operated under the terms and conditions ofan unsigned written contract and other oral agreements which inherently restrain,interfere, coerce, and discriminate unlawfully in regard to the hire and tenureof employment of the Charging Parties and all other employees, in violation of theAct.This matter was tried before the duly designated Trial Examiner in Detroit,Michigan, on January 18, 1960, and the facts were stipulated by all counsel at thetrial, which facts are set forth verbatim hereinafter.Upon the entire record in the case, including the comprehensive briefs, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERAmerican Advertising Distributors is now and at all times material hereto hasbeen a Michigan partnership with its principal business office located at 3333 W. FortStreet,Detroit,Michigan, where it is engaged in the house-to-house distribution ofadvertising materials.During the year 1958 the Respondent Employer performedservices valued in excess of $50,000 for Michigan firms engaged in interstate com-merce within the meaning of the Act by virtue of the fact that they either were (a)retail enterprises which annually purchase and cause to be shipped directly frompoints outside the State of Michigan to their stores located in the State of Michigangoods valued in excess of $10,000 and sold at such stores goods valued in excessof $500,000 annually, or (b) manufacturers who purchased and caused to beshipped directly to their Michigan plants from points outside the State of Michigansupplies valued in excess of $50,000 annually, or (c) manufacturers who producedand caused to be shipped from their Michigan plants directly to points outside theState of Michigan products valued in excess of $50,000 annually.The RespondentEmployer has been at all times material hereto and is now engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.Respondent Companyfurnishes services to ACF-Wrigley's Stores, Inc., Sams, Inc., and Detroit ShoppingNews for which in the year of 1958 it received payment in the approximate amountsof $45,000, $42,000, and $12,000, respectively.From the stipulated commerce factsthese companies themselves are within the jurisdictional standards established andapplied by the Board to retail chains and enterprises and newspapers. Jurisdictionisnot sought over Respondent Company on the basis of its direct interstate opera-tions although Respondent does engage in a small amount of purchasing and shipping 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDacross Statelines inthe amount of $5,000 for rubber bands, clips, paper, etc.Thebasis of jurisdiction in this case is the indirect standardas setforth and explainedby the Board in the leading case ofSiemons Mailing Service: 1The Board has concluded that it will best effectuate the policies of the Act ifjurisdiction is asserted over all nonretail enterprises which have an outflow orinflow across State lines of at least $50,000 whether such outflow or inflowbe regarded as direct or indirect.The Board therein further noted:Indirect outflow refers to thesalesof goods or services to users meeting anyof the Board's jurisdictional standards except the indirect outflow or indirectinflow standard.[T]he Act accords the same importance and applies equally to operationswhich affect commerce and those which are directlyengaged incommerceacross State lines.Contentions of Respondents that jurisdiction should bedeclined because servicesfurnished by Respondent Company do not actually enter the stream of commercehave previously been considered by the Board and held to be without merit. It issufficient that Respondent Distributors' operations considered in their totality satisfythe Board's jurisdictional standards.2I find, contrary to the contentions of theRespondentCompany fully set forthhereinafter, that the business operations of American Advertising Distributors affectcommerce within themeaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDCircular Distributors Union, Local B.B. 5, International Alliance of Bill Posters,Billers and Distributors of the United States and Canada, AFL-CIO (AmericanAdvertising Distributors), is a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESCircular Distributors Union, Local B.B. 5, International Alliance of Bill Posters,Billers and Distributors of the United States and Canada, AFL-CIO (AmericanAdvertising Distributors), has been and is party to a contract and arrangement withAmerican Advertising Distributors constituting the Union as the exclusive sourceof carriers and distributors of advertising handbills and circulars employed bythe Company, which arrangement prior to and since January 24, 1959, requires:a.All employees who are non-members of the Respondent Union are requiredas a condition of employment, beginning on the first day of employment, topermit the Respondent Employer to deduct fifty cents per day from said em-ployees' wages for payment to the Respondent Union towards a $30.00 initiationfee.b.The wage deductions described in sub-paragraph a are made without theconsent of employees and notwithstanding employee protests and are madewithout written authorization from said employees.c.All employees who are non-members of the Respondent Union are paidby Respondent Employer at the rate of two and one-half cents less per hourthan members of the Respondent Union.d.Members of the Respondent Union are granted preferential hiring rightsover non-members of the Respondent Union.e.All initiation fees, dues, permit, referral and clearance fees, assessmentsand other monies checked off or otherwise paid to said Respondent Union orotherwise paid by applicants for employment or employees of the RespondentEmployer since January 24, 1959, have been paid pursuant to the agreement,arrangement understading and/or practice above described.Material parts of the original written contract entitled "Working Agreement"dated November 7, 1956, read:3. It is further agreed that the Party of the First Part agrees to employ noneother than Union men in good standing (as termed by the Party of the SecondPart) of the Circular Distributors Union 5BB. In the event that there be an1122 NLRB 81.2 Voicell Construction Company,117 NLRB 490;Whippany Motor Co, Ire,115 NLRB52;JonesboroGrain DryingCooperative,110 NLRB 481. AMERICAN ADVERTISING DISTRIBUTORS649insufficient number of Union men available at the time of starting work, theparty of the First Part shall have the privilege of employingnon-union men,who will be issued an apprenticeship card, countersigned by the Business Agent,for each day employed.The Union men shall have without exceptionpreference.19. It is further agreed by both parties hereto that the Party of the SecondPart shall charge a service fee for the issuance of apprentice cards to any non-union man employed by the First Party, as authorized and set forth in paragraph3 of this agreement.Such service charge shall be set by the Second Partyand such funds collected shall be turned over to the Party of the Second Partupon request of said Second Party. It is further agreed that such servicecharges shall only be changed whenever the said Second Party shall notify theFirst Party of such change, at least one week prior to such change. The FirstParty shall at all times comply with whatever apprentice system that may bedevised by the Second Party.First StipulationThe following stipulation was agreed upon and entered into by all counsel ofthe parties and constitutes an agreed statement of facts:Respondent, American Advertising Distributors, is a co-partnership locatedinDetroit,Michigan. Its offices are at 3333 W. Fort Street, and it has a dis-tribution center at 939 Michigan Avenue in Detroit. It is engaged exclusivelyin the door-to-door distribution of advertising circulars, bills and similar ma-terials in the Detroit Metropolitan area. It handles no mailing work.For the calendar year 1958, which is the calendar year immediately precedingthe period here in dispute, respondent company purchased from sources outsidethe State of Michigan bags and rubber bands used in its operations.The totalpurchases were less than five -thousand dollars for this period.The company employs distributors driven to distribution points in a companytruck.Its employees pick up or receive printed pieces of various sorts, printed,manufactured within the State of Michigan for distribution to householderswithin the Detroit Metropolitan Area.For the calendar year 1958 the total tales revenues of the respondent companywere three hundred forty-seven thousand four hundred fifty-nine dollars.All ofthis represented compensation for hand distribution to householders within theDetroitMetropolitan Area.No distribution occurred outside the State ofMichigan.The bulk of the company's customers are individual retail stores, service sta-tions, and service establishments.However, in 1958 respondent company re-ceived approximately forty-five thousand dollars from ACF Wrigley Stores, Inc.,which operates a chain of grocery supermarkets.This concern, Wrigley's, had ahundred and fifty million dollars in sales in the Detroit area during the calendaryear 1958, representing sixty per cent groceries and twenty-five per cent meatsand fifteen per cent produce.All of the meats and groceries are purchasedwithin the State of Michigan, while approximately five million dollars of prod-uce is purchased outside the State and shipped directly to Wrigleys.Respondent in 1958 also received forty-two thousand dollars for bills dis-tributed for Sam's, Incorporated.This concern has three retail variety stores inthe City of Detroit, at which it does several million dollars' worth of businessper year, including 1958.Purchases from outside the State of Michigan, shippeddirectly to Sam's exceeded fifty thousand dollars for the year and constitutedninety per cent of the total purchases of that concern.The respondent also received from the Detroit Shopping News, in the year1958, twelve thousand two hundred eighteen dollars for distributing serviceswhich it rendered.The Detroit Shopping News publishes a weekly newspaperand also circulates advertising materials in the Detroit Metropolitan Area. Itspurchases for 1958 were in excess of fifty thousand dollars from outside the StateofMichigan, and it did a gross volume of business for that year in excess oftwo hundred thousand dollars.All of the distributions made by the respondent company for Wrigley's andfor Sam's, Incorporated, were for stores located in the Metropolitan DetroitArea, and all of the distribution for those two concerns and the Detroit ShoppingNews was to individual householders residing in the Metropolitan Detroit areawithin the State of Michigan.Circular Distributors Union, Local B.B. 5, Inter-national Alliance of Bill Posters, Billers and Distributors of the United Statesand Canada, AFL-CIO, is a labor organization within the meaning of the Na- 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDtionalLaborRelations Act, and has acted as the collective bargaining agent ofthe bill-distributing employees of the respondent company.There has been nowritten contract executed between the respondent company and the respondentunion since 1955 and prior to the period here involved.Arrangements for yearssubsequent to 1955 were entered into increasing the applicable wage rates.Second Stipulation-Employment ConditionsIt is agreed that a certain writing entitled"Working Agreement"purporting to beexecutedby the CircularDistributorsUnion,and this Respondent Company some-time during the year 1955 may be accepted as the written contract which the partiesoperated at that time.It is further agreed that there were no written contracts,with the exception of asupplement dated November 7, 1956, that were entered into by and between theparties, no written contracts since that date,during the entire period-up to and in-cluding August 1, 1959-but that the parties have continued to operate in the samemanner as provided in the original writing until approximatelyAugust1, 1959, exceptthat increased wage rates were from time to time paid by the Respondent to itsemployees.By the last week of July, or no later than the first week in August 1959, any deduc-tion by the Company of initiation fees of 50 cents per day had been discontinued, andany payment of any differential in wages to any class or group of employees hadlikewise been discontinued.Now, the normal workday and hiring process employed by the Company with re-spect to its employees was as follows:The manager of distribution gave to each ofthe Respondent's truckdrivers a worksheet for each individual truck,which specifiedthe customer,the quantity of materials to be distributed,the area or territory to becovered, the hours to be spent on the job by the circular distributors,and the numberof men to be used. The truckdriver was designated as a supervisory employee, andhe hadauthorityto hire and fire personnel,as well as to authorize payment for hoursworked at the end of the day by each individual bill distributor.The workers wouldassemble eachday atthe starting site or distribution terminal on MichiganAvenue,and the men stood around,and the truckdriver would select the various workersfor each individual truck.Book-carrying members of the Union were hired first,and then men who hadworked previously in the industry as evidenced by initiation fee deduction ticketswhich they might have.A preferential distinction being drawn between those em-ployees having a large number of tickets and those having very few tickets.Next,the Company would hire any other applicants who were there for any jobswhich might be available on the particular day.After a driver had selected his crewfor the day he handed out a time record sheet upon which each man wrote his nameand social security number.At the end of the day the truckdriver would write downthe number of hours which each man would have worked, and would indicate his ap-proval on the time slip, evidencing the right of the man to be paid by the paymaster.The men were all paid off in this manner at the end of the day.A member in goodstanding in the Union would designate on the yellow worksheet his union booknumber, whereas all other employees were separately designatedby theletter "P,"which would indicate that they were not present members in good standing of theUnion.Now, a typical daily worksheet will be furnished and will be attached or willbe admitted into evidence without further stipulation.Now, the employees holdingmembership books in the Union received $1.05 per hour for ordinary bill distribu-tion during the period here involved.Other employees received$1.021/2per hourfor such work.When samples were being distributed by the employees the rate forall employees distributing such samples was$1.10 per hour,with a bonus of 15 centsfor employees who worked at least 4 daysduring a singleworkweek.There wereapproximately 90 men who worked 5 days a week for an 8-week period betweenMay 18 and July 15, 1959, in the distribution of such samples.The Company regularly employed about 150 men 3 days a week in the handlingof ordinary bill distribution,including the period above indicated,during whichsamples were also distributed.Members of the Union were employed by the Respondent Company on the fore-going terms during the period involved-or rather-members of the Union who wereemployed by the Company on the foregoing terms during the period involved paidthe sum of $2 in monthly dues to the UnionThis amount was paid directly to theUnion by each member. At the time of hire an employee who was not a memberof the Union was informed that a 50-cent deduction would be made from his daily AMERICANADVERTISING DISTRIBUTORS'651wages,to be applied toward hisinitiation fee intothe Union.When theRespondentCompany hadoccasionto notify the Michigan Employment SecurityCommission, aState agency, of prospective job vacanies, it likewise notified thecommission ofthese termsof employment.The employees were similarly notified of the sameterms by the Respondent and by the Union, in the event they had occasion to chal-lenge thededuction of the 50 cents or to challenge the payment of the 21/2-cent wagedifferential.When the employees were paid, the 50-centamountwas deducted fromthe wages by the Company and theman was givena white ticket identified as adaily deduction record ofinitiationfee, a copy of which will also be supplied forthe record.This form was furnished by the Unionfor useby theRespondentCompany. Theticket was torn in two by the paymaster, and one-halfwas given to the employee as areceipt for the 50 cents deducted.The paymaster at the end of each week wouldforward the appropriate aggregate amounts deducted to the Union, together with theother halves of the tickets.The only writing signed by the employee with respect tosuch deductions was that used in the case of themen whodistributedthe samples, ofwhich a copy will also be attached.Initiation fee deductions were made from the first day a man was employed andeach workday thereafter until he becamea unionmember in good standing.Theunion initiation fee was $30.When a man collected 60 tickets he became eligiblefor union membership upon presentation of the tickets to the Union.Under the 1955contract any employee who did not hold a union membership book was consideredtobe an apprentice.JurisdictionalContentionBecause of the interest and importance of this case, the Trial Examiner is recitingRespondent's argument in full.Company Counsel Ellmann and Union CounselO'Hare contended that:The Board does not have jurisdiction in this case over the activities of thisemployer, American Advertising Distributors, for the reason that its operationsare purely local in character and are not within the thrust of the Act, within theoperation of the jurisdictional rules which the Board has laid down, and, indeed,within the constitutional authority of the Congress, if we need go that far, indetermining the remote extensions of the commerce power itself. I think itneed not be rehearsed that although we haven't been talking much about inter-state commerce in these proceedings for maybe twenty years or so, where weget into a situation such as this, as I think the stipulation itself makes clear, weare in an extremely remote borderline area, and it is incumbent upon us to goback to fairly rudimentary first principles.Now, your Honor, I am sure, is well aware that notwithstanding the breadthto which the commerce power has been applied, the Supreme Court, in theFainblatt case and again in the Denver Building Construction case and theAmalgamated Meat Cutters, going back to '39 right up to '47, where in each ofthese cases it has been recognized that thereisa limit ina Federal system be-yond which the National Government does not goin regulatingemployer-em-ployee relationships, that while it is possible as an abstract matterto find in acomplicated industrial society that everything has an impact upon everythingelse and there is, in fact, nothing localized, and everything is nationalized, thatit is the genius of a Federal system that there is still a residuum of authorityreserved to the States by the Tenth Amendment and by Congressional legislationso that you do not applyevennational legislation, even remedial legislation,such as the type here involved, into every nook and cranny and corner of local-ized business activitiesIn other words, where the impact or effect upon interstate commerceis so in-substantial and so remote at that point the Courts say deminimumnon curatlex, the law does not bow down or yield to concern itself with trifles, and thecommerce power itself does not extend that far.Now, what does this mean9In this case,as in allcases, the jurisdiction of the Board is said to depend uponthe practical impact of interstate activity, the work of the individual con-cerned, upon interstate movement or interstate activity, transportation, produc-tion or the like.Now, in thisinstancethere is no interstate movement at all, direct or indirect.It is not enough, we submit, mechanically and unthinkingly to apply theseformulary rules which the Board has set forthas a generalguide to litigants,lawyers, examiners, its own personnel and itself, when it is perfectly apparentthat an analysis of the practicaloperationof therulemakesitperfectly clear 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat there is no significant direct effect upon interstate activities in the operationsof the subject concerned.In other words, Mr. Justice Holmes said away back in the Swift case thatinterstate commerce is a practical exception drawn from the course of trade. Ithink that was his phrase, and this has been reiterated over and over again. Itisnot enough merely to say we submit that this company does business withSam's and Sam's is the kind of enterprise over which the Board may havejurisdiction because of certain aspects of its operations, unless there is some sig-nificant connection in the work performed by this company and the interstateactivity of Sam's on the basis of which the Board does not hesitate to takejurisdiction.Now, if you will pause for a moment to view this operation in its practicaleffect, it seems to me our position is abundantly demonstrated.We are not heredealing with articles of commerce.There is no merchandise, no tangible goods,or even intangible goods, that is moving across State lines or out of which orin which this concern has some share in the interstate journey.This is not acasewhere produce goes from Ohio into Michigan, it is warehoused, it ispicked up by retailers, the retailers continue in a practical sense perhaps the flowof the interstate movement of the produce until it reaches the hands of theultimate consumer, because in this case none of the merchandise which thiscompany is handling has come from outside the State of MichiganWhat it handles, insofar as it handles anything, is pieces of paper, and thepieces of paper have been picked up by an employee of this company from alocal printing establishment where the paper has been processed by the printerand put into a form available and appropriate for the advertisement itselfNow, if the interstate movement of merchandise has any practical limitationswhatever, certainly if we go back to the newsprint on which the advertising mayhave been printed-and there is nothing, of course, in our stipulation that evenjustifies such an assumption-but if assuming some newsprint was made inCanada and moves into the print shop it may stay in the print shop for sixmonths or two years, however long the printer may have it, and then it is proc-essed by the printer with ink printing equipment and the like. If there is any-thing in the notion that at some point the interstate movement must be saideffectively to terminate, to come to rest when the newsprint becomes mingled, ifyou will, with the generality of property localized within the State, it is certainlyin such a place.In other words, we do not understand the Government here to be contendingthe jurisdiction is to be predicated in any way upon the flow of the pieces of paperwhich may, for all that appears, have been produced in upper Michigan pulp-wood factories or, on the other hand, may have conceivably come from outsidethe State, but then jurisdiction is not claimed to depend in any way upon theactual movement of the paper itself, so then we are faced with the other alterna-tive, or the other ground upon which jurisdiction is here asserted, and that isthat one must examine into the nature of the operation of these three customersof this concern, and if one finds that Wrigley's is engaged in activities of movingmerchandise, groceries, from out of the State and into the State and into thehands of the consumer, and then it should follow, my brother here claims, thatthe Board has jurisdiction of this case, but it seems to us there is a very sub-stantial distinction.This is not the kind of a service which is rendered toWrigley'sWe are not, for example, giving Wrigley's strength.We are not givingWrigley's custodial services within its own warehouse or within its own retailestablishment where it can be presumed that the services are beneficial bothto the transaction of interstate business for such sales as they make into Ohioand the like and where it is possible to assume there is no way to distinguishbetween the interstate benefit and the intrastate benefit of the service that weare furnishing, in other words.You are familiar, I am certain, with the Window Cleaning cases.TheSupreme Court under the Wage and Hour Law in the Martino case said there isenough impact or, rather, effect upon interstate activity where a service estab-lishment localized within the City of Detroit, by the wav. hires men to go outand clean factory windows where within the factory building goods are beingproduced, some of which find their way across state lines.At least you cannot distinguish too clearly the destination of the goods; thereis enough contribution made to the interstate productive activity, whether it ismade by the factory owner himself who hires his own men to clean the windows AMERICAN ADVERTISING DISTRIBUTORS653or whether it is furnished by an independent contractor hired to clean thewindows.Now, in that case,as you remember,after the Court had affirmed it theCongress indicated it did not wish to go that far,and changed the law so thatactivitieswhich the majority felt were essentially localized in character shouldremain outside the protection of the Wage and Hour Law.Now, the Board,however,with broader jurisdictional basis, has assumedin a comparable case-I think it was the Detroit Window Cleaning case-thatthere is jurisdiction in this kind of a situation,but again it was because thefactorybuilding whose windows were being cleaned was,itself,a part of theprocess of movement destined for points beyond the State itself.Now, here the nature of the service-the services here rendered don't evenmove to Wrigley's.They don't move to Sam's.These men have no occasionto go to any of these retail outlets in the course of rendering any sort of servicewhatever.Their service is rendered exclusively to the individual householderwho sees the bill.The bill is picked up from the local print shop within theState.It is transported in a truck and deposited in the householder's-on hisporch or his door handle. There is nothing,in terms of the practical operationand in terms of the practical movement,that has anything to do with interstateactivity whatsoever.The only remote connection,we submit,in terms of the activities of thisemployer and interstate activities,iswho pays the bill.The distribution toa local hardware dealer who wants, say,Zone TwentyOne covered completelyis exactly the same as the distribution to Sam's that wants Zone TwentyOnecovered completely, because in each case the retail merchant has a sale comingup.There is nothing different about the operation of the employee.There isnothing different about the operation of the employer.In each case this is apurely parochial,isolated,localized operation or activity.Now, with respect to the bill, certainly in the one instance we send our billfor the service rendered to the local hardware store. In the other case we sendour bill to Sam's, Incorporated,all of them in the City of Detroit. The invoicesare sent to Detroit.They are paid from Detroit.Now, the mere fact thatthe bank account out of which the payment is made in one case may includereceipts derived from retail outlets, as in the case of Wrigley's,outside of theState of Michigan,does not seem to us to be anything like a concrete,sensible,palpable link to interstate activity.This is seizing upon a purely adventitiousfactor without any significance,we would submit,in constitutional doctrineor in the application or operation of the law itself.Now, there is one final point,and that is it can be suggested, I suppose, thatwhen we advertise a sale for Sam's or for a hardware store, and if there wereto be a strike among our bill distributors,themerchandise that's all there onthe shelves priced,itemized and ready for sale certainly mingled within thegenerality of local property,if there could be such a thing, that that merchandisewill pile up, and that the proprietor of the enterprise will not go back to hiremore goods from outside the state of Michigan until he has made other arrange-ments on his advertising or until the supposed strike were to terminate, butthis,we submit,is the kind of carrying to the extreme of abstract logic to apoint beyond which the Courts have told us we should not go.It is possible,Mr. Justice Frankfurter said,in the Polish National Alliancecase, that every local business has some-no matter how slight-effect oninterstate commerce, but scholastic reasoning may prove that no activity isisolated within the boundaries of a single state, but they cannot justify absorp-tion of legislative power by the United States over every activity.In there theCourt also mentioned that the inner penetrations of modern society have notwiped out State lines.When the conduct of an enterprise affects commerceamong the States it is a matter of practical judgment not to be determined byabstract notions.Now,aswe read the Siemons case and this mailing case,as we read the other recent decisions of the Board,in none of these cases hasthere been involved the kind of a service such as is rendered here, where nophase of the service itself is directed towards the establishment of the premisesof the hiring employer,even though he may, in turn,be in interstate activity,subject to the Board's jurisdiction.Going back to the practicalities of economic existence, these people, whenthey pick up the printed materials produced at Michigan Rotary or HighlandPark Printers or these other rotary shops within the city of Detroit,they haulthem down to the central point at which they proceed to distribute, and then 6 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey go out and hand them to each individual householder, and at no point,as a practical matter, is there any involvement-directly or in directly-withthe movement of merchandise across State lines, it seems to us.The fact that in some cases the customer may be a large outfit which paysthe bill does not, it seems to us, constitute a fair and reasonable and practicalbasis for the assertion of the Board's jurisdiction here, and, indeed, it was justsuch an appreciation or feeling that for twenty-five years-notwithstanding thevicisitudesand changes in constitutional developments-that these peoplewere engaged in a purely localized activity that contributed, no doubt, to thefact they made no attempt to alter their operations with changes in the NationalLabor Law because they felt at all times they were purely local in character.So long as a distinction between local activity and interstate activity hasany meaning in our constitutional sphere we thing it should be given meaningin a case such as this, and, indeed, there was a recent decision involving windowwashers in the Supreme Court of Pennsylvania, where the Court felt that, not-withstanding changes in doctrine, notwithstanding assumption of added jurisdic-tion on the part of the Board, this was the kind of service activity which con-stitutionally must be regarded still as localized, and is, we would submit, withinthe rule of de minimis itself, and for this reason we would suggest the proceed-ings here should be dismissed for lack of jurisdiction over the respondentcompany.FindingThe Trial Examiner finds on the basis of the stipulated facts and from the entirerecord that the Board is properly vested with and has exercised jurisdiction in thismatter; and the existing agreements between the Respondents, Company and Union,in effect and as carried out constitute violations of the Act as alleged in the complaintwith the exception that the allegation of domination is not sustained.ConclusionsOn the entire record I hold that by requiring employees to pay dues, initiation fees,make wage deductions, and permit a wage differential of 21/2 cents per hour betweenunion members and nonunion members in order to obtain and retain employment,Respondent Company violated Section 8(a)(3) and (1), and Respondent CircularDistributors Union violated Section 8(b) (1) (A) and (2) of the Act. I hold that Re-spondents by their officers, agents, and representatives, since on or about January24, 1959, have maintained in effect an illegal agreement, arrangement, understandingand/or practice, based upon union membership, which agreement is illegal, null,and void for the reason that (a) it affords a greater degree of union seniority thanthat permitted by the proviso in Section 8(a)(3) of the Act, and for the furtherreason that it grants preference in employment and greater wage rates to membersof the Respondent Union, contrary to Section 8(a)(3) and 8(b)(2) of the Act;(b) constitutes financial assistance to the Respondent Union in violation of Section8(a)(2) of the Act and interferes with, restrains, and coerces employees in theexercise of rights guaranteed in Section 7 of the Act.By reason of maintaining ineffect such illegal agreement and enforcing it, the Respondent Employer is dis-criminating and has discriminated against its employees in respect to hire, tenure,and terms and conditions of employment, thereby encouraging membership in Re-spondent Union in violation of Section 8(a)(3) of the Act. By reason of Respond-ent Employer's conduct above, said Respondent Employer has interferred with, andis interfering with, the formation and administration of Respondent Union, andhas contributed and is contributing financial and other support to it, and thereby hascommitted unfair labor practices within the meaning of Section 8(a) (2) of the Act.By reason of the Respondent Employer's conduct as above stated, the RespondentEmployer has interfered with, restrained, and coerced, and is interfering with, re-straining, and coercing employees in the exercise of the rights guaranteed them inSection 7 of the Act, and thereby has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.By reason of the Respondent Union's conduct, described above, the said Respond-ent Union has coerced and restrained and is coercing and restraining employees ofRespondent Employer in the exercise of rights guaranteed in Section 7 of the Act,and thereby is engaging in and has engaged in unfair labor practices within themeaning of Section 8(b) (1) (A) of the Act. The activities of the Respondents, asset forth above, occurring in'connection with the operations of the Respondent Em-ployer, have a close, intimate, and substantial relationship to trade, traffic, and com- AMERICAN ADVERTISING DISTRIBUTORS655merce among the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.The acts of the RespondentEmployer described above constitute unfair labor practices affecting commerce withinthe meaning of Section 8(a)(1), (2), and (3) and Section 2(6) and (7) of the Act.The acts of the Respondent Union described above constitute unfair labor practicesaffecting commerce within the meaning of Section 8(b) (1) (A) and (2) and Section2(6) and (7) of the Act.IV.THE EFFECT OF THE UNFAIRLABOR PRACTICESUPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with the operations of Respondent Company described in section 1, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that certain of the Respondents have engaged in the unfair laborpractices set forth above, I recommend that they cease and desist therefrom, and thatthey take certain affirmative action designed to effectuate the policies of the Act.As I find that dues, initiation fees, andassessmentswere collected under theillegal1956 contract and subsequent oral agreements and the practice of the parties underthem, as the price employees paid in order to obtain or retain their jobs, it would noteffectuate the policies of the Act to permit the retention of the payments whichhave been unlawfully exacted from the employees. In addition, therefore, I recom-mend that Respondent Company, American Advertising Distributors, and CircularDistributors Union, Local B.B. 5, jointly or severally refund to all distributors andapprentices employed by the Company, the dues, initiation fees, and assessments paidby the employees as a price for their employment.Respondents' liability for reim-bursement shall include the periodbeginning6 months prior to the filing and serviceof the initial charge against each respondent and shall extend to all such moneysthereafter collected since that date, including the differential of 2ih cents per hourlesswhich was paid to nonunion employees.These remedial provisions are appro-priate and necessary to expunge the coercive effect of Respondents' unfair laborpractices.United Association of Journeymen & Apprentices of Plumbing & Pipe-fitting Industry etc., Local 231, AFL-CIO (J. S. Brown-E. F. Olds Plumbing & Heat-ing Corporation),115 NLRB 594, 597-602;BroderickWood Products Company,118 NLRB 38, enfd. 261 F. 2d 548 (C.A. 10);Los Angeles-SeattleMotor Express,Incorporated,121 NLRB 1629;Lakeland Bus Lines, Incorporated,122 NLRB 281;Indianapolis and Central Indiana District Council, et al. (Mechanical Handling Sys-tems, Incorporated),122 NLRB 396;Argo Steel Construction Company,122 NLRB1077;Carpenters' District Council of Rochester, et al. [Rochester Davis-Fetch Cor-poration],122 NLRB 269.Upon the basis of the foregoingfindings offact, and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.American Advertising Distributorsis engaged in commercewithin themeaningof Section 2(6) and (7) of the Act.2.Circular Distributors Union, Local B.B. 5, InternationalAlliance of Bill Posters,Billers and Distributors of the United States and Canada, AFL-CIO (American Ad-vertising Distributors), is a labor organization within the meaning of Section 2(5)of the Act.3.By maintainingand enforcingillegalhiring hallagreementsand practicesgiving exclusive control over the employment of distributors in Detroit, Michigan, tothe Local Union, Respondent Company has violated Section 8(a)(1) and (3), andRespondent Union has violated Section 8(b) (1) (A) and (2) of the Act.4.By requiring all distributors and distributor apprentices of the RespondentCompany to pay dues, initiationfees, and assessmentsin order to obtain employmentand toretainemployment,RespondentCompany has violated Section 8(a)( 1), (2),and (3) and Respondent Circular Distributors Union, Local B.B. 5, has violatedSection 8(b)(1) (A) and (2) of the Act.5.The aforesaid unfair labor practicesare unfairlabor practices affecting com-merce withinthe meaningof Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]